Citation Nr: 0828069	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-37 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Highlands Regional Medical 
Center from April 12, 2006, through April 16, 2006.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of a Department of Veterans 
Affairs (VA) Medical Center that reimbursed the veteran for 
unauthorized medical expenses incurred at Highlands Regional 
Medical Center on April 11, 2006, and denied payment or 
reimbursement of medical expenses incurred from April 12, 
2006, through April 16, 2006.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received medical treatment for hyponatremia 
and two large infected abscesses in the upper center of his 
back at the Highlands Regional Medical Center from April 11, 
2006, through April 16, 2006.

3.  VA payment or reimbursement of the costs of the care from 
April 11, 2006, through April 16, 2006 was not authorized.

4.  As of April 12, 2006, the medical emergency for which the 
veteran was initially treated had stabilized and he could 
safely have been transferred from the Highlands Regional 
Medical Center to a VA facility.


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized 
medical expenses incurred at the Highlands Regional Medical 
Center from April 12, 2006, through April 16, 2006 have not 
been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). There is no indication in the Veterans Claims 
Assistance Act, however, that Congress intended the act to 
revise the unique, specific claim provisions of Chapter 17, 
Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-
17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Nevertheless, the Board points out that the RO has explained 
to the veteran the basis for the finding that the medical 
expenses from April 12, 2006 to April 16, 2006, were not 
covered by VA.  The veteran has been afforded the opportunity 
to present information and evidence in support of the claim.  
He has additionally offered personal testimony before the 
VAMC in January 2007, and was offered the opportunity to 
testify before the Board, but failed to appear for his 
scheduled hearing.  The Board finds that these actions 
satisfy any duties to notify and assist owed the veteran in 
the development of his claim.

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (2007).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran does not allege that he should be reimbursed on 
the ground that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts he received treatment for an emergent 
medical condition and was not stable for transfer to a VA or 
other Federal facility until April 16, 2006, the date of his 
discharge from the hospital.  The veteran does not have any 
health insurance.

The VA Medical Center (VAMC) granted payment for the day the 
veteran was admitted into the hospital on April 11, 2006, but 
denied payment beyond that date on the basis that the veteran 
had become stable for transfer to a VA facility on April 12, 
2006.  The main issue in dispute is thus whether the veteran 
satisfies section (d) of § 17.1002, which provides that 
payment or reimbursement will continue beyond the initial 
emergency evaluation if there continued to be a medical 
emergency of such a nature that the veteran could not have 
been safely transferred to a VA or other Federal facility.

According to 38 C.F.R. § 17.1001(d), "[t]he term stabilized 
means that no material deterioration of the emergency medical 
condition is likely, within reasonable medical probability, 
to occur if the veteran is discharged or transferred to a VA 
or other Federal facility."

The Board finds that the VAMC's determination that the 
veteran was stabilized on April 12, 2006, is supported by the 
medical evidence of record.  Records associated with the 
veteran's period of hospitalization show that on April 11, 
2006, the veteran was admitted into the hospital following 
incision and drainage of two large abscesses on his back, as 
a result of concerns associated with infection of the 
abscesses and his diabetic status.  He was administered 
antibiotics.  Records dated on April 12, 2006, show that the 
veteran was afebrile, and that the erythema around his 
abscesses had markedly decreased since the incision and 
drainage, and the administering of antibiotics.  He was 
initially scheduled for surgery, but after further incision 
and drainage on April 14, 2006, it was determined that 
packing of the wounds would obviate the need for surgery.  
Records dated through April 16, 2006, show that the infection 
was determined to not be multi-drug resistant, and that he 
continued to remain afebrile throughout the length of his 
period of hospitalization.

In January 2007 testimony before the VAMC, the veteran 
stressed that he was not eligible for discharge from the 
hospital until it was determined that the infection did not 
pose a serious health risk.  Because the particular strain of 
infection was not determined until shortly prior to his 
discharge, he asserts that he was not stable for release from 
the hospital, including for transfer to a VA facility.  The 
Board appreciates the veteran's concern regarding the 
severity of his condition, and acknowledges that the strain 
of infection was not identified until late in his period of 
hospitalization.  The fact that the veteran was not eligible 
for discharge from the hospital until the strain of infection 
was identified, however, does not equate to a finding that he 
was not stable for transfer to a VA facility.  As of April 
12, 2006, the veteran was afebrile and the erythema 
surrounding his abscesses had markedly reduced.  There was no 
evidence demonstrating that had he at that point been 
transferred to a VA or other Federal facility, material 
deterioration of his medical condition would have been likely 
to occur, within reasonable medical probability.

The Board therefore finds that the veteran's condition had 
stabilized by April 12, 2006 and that payment for 
unauthorized medical expenses incurred from April 12, 2006, 
through April 16, 2006, is not warranted.

The Board is sympathetic to the veteran's report that no one 
at the private facility advised him that he was stable enough 
to be transferred to a VA facility, and that no one even 
discussed the possibility of a transfer.  However, by its 
explicit terms, the provisions of 38 U.S.C.A. § 1725 only 
contemplate reimbursing medical expenses for a continued 
medical emergency of such a nature that the veteran could not 
have been safely transferred to a VA or other Federal 
facility.

In a non-binding advisory opinion, the Office of General 
Counsel of VA explained why, in implementing the regulation 
(38 C.F.R. § 17.1002), it limited payment of emergency 
treatment only until such time the veteran was stabilized 
even if VA could not accept transfer because it did not have 
a bed available.  VAOPGCADV 11-2005 (Nov. 16, 2005).  It 
found that the legislative history supported such 
determination.  For example, it stated that in the House 
Committee Report, H.R. REP. No. 237, 106th Cong., 1st Sess., 
p. 38, Congress explained that the statute "defines emergency 
care narrowly to cover only situations in which to delay 
treatment would be hazardous to life or health (and does not 
cover care rendered after the patient's condition has been 
stabilized)."  Id. at p. 4.  The General Counsel added that 
the report was replete with other admonitions regarding the 
need to narrowly define and strictly enforce the provisions 
of the statute in order to contain costs.  Id. (citing to the 
House Committee Report at 39-40).

Significantly, the General Counsel reasoned that if Congress 
intended that VA reimburse for care beyond the point when the 
veteran could have been transferred to VA, it would have used 
different language.  Specifically, instead of providing for 
payment up to the point that the veteran "can be transferred 
safely" to a VA facility, Congress would have more explicitly 
provided for payment until the veteran "is transferred 
safely" or "is offered the opportunity to be transferred." 
[Emphasis added].  Thus, the fact that the veteran was not 
offered the opportunity to be transferred, and no one 
apparently raised the possibility, is not a determinative 
factor under the regulations.  Rather, the issue is whether 
his condition had stabilized to the point that a transfer 
could have taken place.  As noted, the VAMC has determined 
that his condition had stabilized as of April 12, 2006, and 
the medical records from his admission support this 
conclusion.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In sum, the Board concludes that the veteran was stable for 
transfer to a VA or other Federal facility as of April 12, 
2006, and that he is therefore not entitled to reimbursement 
or payment of the unauthorized medical expenses incurred at 
is eligible for reimbursement for treatment at Highlands 
Regional Medical Center from April 12, 2006, through April 
16, 2006.



ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Highlands Regional Medical Center from April 12, 
2006, through April 16, 2006, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


